--------------------------------------------------------------------------------

Exhibit 10.3
 
 
AMENDMENT NO. 1 TO CONSULTING AGREEMENT AND
TERMINATION AGREEMENT
 
B E T W E E N:
 
SAMUEL ASCULAI
of the City of Toronto
in the Province of Ontario
 
(hereinafter referred to as the “Employee”)
 
-  and  -
 
BIOSTRATEGIES CONSULTING GROUP INC.
a corporation incorporated pursuant to the
laws of the Province of Ontario


(hereinafter referred to as the “Consultant”)
 
-   and    -
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
made effective March 3, 2014
 
WHEREAS the Corporation, Employee and Consultant are parties to a Termination
Agreement made effective March 5, 2013 (the “Termination Agreement”) terminating
an Employment Agreement between the Corporation and the Employee dated August
14, 2008, and terminating a Consulting Agreement between the Corporation and the
Consultant dated August 14, 2008; and
 
WHEREAS the parties hereto wish to amend the terms and conditions of the
Termination Agreement; and
 
WHEREAS the Corporation, Consultant and Principal are parties to a Consulting
Agreement made effective March 5, 2013 (the “Consulting Agreement”);
 
WHEREAS the parties hereto wish to amend the terms of the Consulting Agreement;
 


 
 

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
 
1.
Section 4 of the Termination Agreement is amended by deleting it and replacing
it with the following:
 
4. Upon the Company raising an aggregate of least $150,000 in Transaction Monies
(as defined in this Section 4 below), the Convertible Debt shall be converted
into 5,327,460 common shares of the Corporation’s stock and the Corporation
shall instruct its transfer agent to issue such shares in the name of Drasko
Puseljic. Transaction Monies shall mean any monies, and the total amount of any
other readily realizable cash equivalents or other assets received by the
Corporation or any of its affiliates from third parties, in respect of any debt
financing, equity financing, sale of assets or royalty interest, licensing fees
or any other similar funding method including in consequence of any merger or
sale of all or part of the Corporation’s business.
 
In the event of a Tender Offer for or an agreement for Enhance’s sale, merger,
or other business combination (“Transaction”) Consultant shall have the full
right, but not the obligation, to convert the Convertible Debt into common
shares of Enhance at the Conversion Price and to participate in such Transaction
on an equal basis to existing shareholders of Enhance.

 
 
2.
Section 2.01 of the Consulting Agreement is amended by deleting it and replacing
it with the following:
 
2.01 Base Salary: Prior to the Corporation having received Transaction Monies
(as defined below) in aggregate of at least five hundred thousand United States
dollars ($500,000) the Executive will make no charge for services. Once the
Corporation has received Transaction Monies in aggregate of at least five
hundred thousand United States dollars ($500,000) the Executive’s base salary
shall be five thousand United States dollars (US$5,000) per month. Once the
Corporation has received Transaction Monies in aggregate of at least one and a
half million United States dollars (US $1,500,000), the Executive’s base salary
shall be increased to ten thousand United States dollars (US$10,000) per month.
Transaction Monies shall mean any monies, and the total amount of any other
readily realizable cash equivalents or other assets received by the Corporation
or any of its affiliates from third parties, in respect of any debt financing,
equity financing, sale of assets or royalty interest, licensing fees or any
other similar funding method including in consequence of any merger or sale of
all or part of the Corporation’s business.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
3.
Except as set out in this Amendment Agreement, the Termination Agreement and the
Consulting Agreement are unaffected and shall continue in full force and effect
in accordance with their terms.  If there is any conflict between any provision
of this Amendment Agreement and the Termination Agreement or the Consulting
Agreement, the terms of this Amendment Agreement shall prevail.

 
 
4.
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and the courts of the Province of Ontario shall have exclusive jurisdiction to
determine all disputes relating to the Agreement and all of the rights and
obligations created hereby.  The Consultant and the Corporation hereby
irrevocably attorn to the jurisdiction of the courts of the Province of Ontario.

 
 
 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.
 
 
 

SIGNED, SEALED AND DELIVERED )               Samuel Asculai              
BIOSTRATEGIES CONSULTING GROUP INC.   Per: Samuel Asculai, President & CEO      
        ENHANCE SKIN PRODUCTS INC.   Per: Donald Nicholson, President & CEO

 
 
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------